DETAILED ACTION
Claims 1-5, 7, 9-14, and 16-22 as filed are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement filed 12 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zutis (US 8,925,156).
Regarding claim 14, Zutis disclose an apparatus comprising:
a buckle member (32) configured to removably connect to a reciprocal buckle member (310) and comprising a recessed area (lateral openings as visible in Figs. 3 and 4); and
a retaining guard (100) comprising a base (110) and a retaining arch (130) that define a passage for receiving and retaining the buckle member, the retaining arch being 
wherein the retaining guard is configured to couple to the buckle member so that the retaining arch is at least partially retained with the recessed area (Figs. 3 and 4 as shown), and
wherein the retaining guard is configured to reduce a potential of pinching as the buckle member connects to and disconnects from the reciprocal buckle member by providing a barrier where the buckle member and reciprocal buckle member connect (Figs. 3 and 4 as shown).

Regarding claim 16, Zutis further discloses wherein the buckle member further comprises lateral walls that connect to a top wall and a lower wall, and an outer rim and an inner rim that extend from the top wall and lateral walls of the buckle member, thereby defining the recessed area therebetween (Fig. 3 as shown wherein the outer and inner rim are defined by opposed edges of the lateral openings).

Regarding claim 22, Zutis further discloses wherein the base of the retaining guard laterally extends beyond the lateral walls of the buckle member when the retaining guard and buckle member are coupled (Fig. 4 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 12, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zutis.
Regarding claim 1, Zutis discloses an apparatus comprising:
a buckle member (320) configured to removably connect to a reciprocal buckle member (310), the buckle member comprising a collar defining an opening configured to receive the reciprocal buckle member (Fig. 3 as shown); and
a retaining guard (100) that couples to the buckle member, the retaining guard comprising a base (110) and a retaining arch (130) that together define a passage for receiving the retaining the collar of the buckle member (Fig. 1 as shown), a longitudinal length of the base being greater than a length of the retaining arch (Fig. 3 as shown),
wherein the retaining guard is configured to reduce a potential of pinching as the buckle member connects to and disconnects from the reciprocal buckle member by providing a barrier where the buckle member and the reciprocal buckle member connect (Figs. 3 and 4 as shown),

wherein the retaining arch extending from the base and connected to a crossbeam, wherein the passage is defined between the base and the retaining arch.
Zutis fails to disclose wherein the retaining arch comprises lateral beams extending from the base and connected to a crossbeam, wherein the passage is defined between the base, the lateral beams, and the crossbeam.  It would have been an obvious matter of design choice for the buckle assembly of Zutis to have been provided with lateral beams to connect a crossbeam as a substitute for the arched loop 130 of Zutis, since applicant has not disclosed that the lateral beams solve any stated problem or is for any particular purposed and it appears that the invention would perform equally well to secure the buckle member to the retaining guard.

Regarding claim 2, Zutis further discloses wherein the buckle member comprises at least one opening formed through a lateral portion, wherein the at least one opening is configured to receive at least one button of the reciprocal buckle member (Fig. 4 as shown).

Regarding claim 4, Zutis further discloses wherein the buckle member comprises one or more recessed areas that are configured to retain one or more portions of the retaining guard (Fig. 4 shows wherein the opening for the lateral portions also accommodates the retaining arch).

Regarding claim 7, Zutis further discloses the apparatus of claim 1, wherein the longitudinal length of the base of the retaining guard is longer than a longitudinal length of the buckle member (Figs. 3 and 4 as shown).

Regarding claim 12, Zutis further discloses wherein the buckle member is formed of a first material and the retaining guard is formed of a second material that differs from the first material (Column 3, lines 23-26 describe materials that the buckle member cannot be constructed of).

Regarding claim 13, Zutis further discloses wherein the second material is softer than the first material (Column 3, lines 23-26).

Regarding claim 21, Zutis further discloses wherein the retaining guard is configured to reduce a potential of pinching as the buckle member connects to and disconnects from the reciprocal buckle member by providing a barrier adjacent the at least one opening of the lateral portion (the base 110 provides the required barrier to lateral openings).

Allowable Subject Matter
Claims 3, 5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Reasons for allowance of claims 17-20 as indicated in the Office Action mailed 13 April 2021 are incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previous indication of allowability has been updated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        




/Robert Sandy/            Primary Examiner, Art Unit 3677